Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0230369 (hereinafter referred as “Reuschenbach”), in view of US 2017/0275056 (hereinafter referred as “Boudouris”), and US 2008/0041748 (hereinafter referred as “Wood”).
Regarding claims 1-8
Reuschenbach teaches welding ends of the film to seal the film and does not teach that the film is sealed by magnetic closure.
Boudouris teaches a resealable package comprising polymeric substrate having sides/edges having magnets which are brought together to form a magnetic seal (abstract, [0049]-[0056]). Boudouris also teaches that strontium ferrite is known magnetic material for this application [0082]-[0083].
Reuschenbach and Boudouris are analogous inventions in the art of providing seal to packaging materials. It would have been obvious to one of ordinary skill in the art to modify the plastic film of Reuschenbach with magnetic closure of Boudouris because Bodouris discloses that magnets provide advantage of package being resalable (paragraph [0105]). Boudouris also discloses that “a printable hot melt magnetic re-closure may be directly printed onto a substrate in a molten state without the use of any adhesive, or may alternatively be applied in a cooled state with the use of adhesive, or through a heat bonding method” [0048]. Selection of whether to use hard magnet or flexible magnet would have been an obvious matter of design choice to one of ordinary skill in the art.
Boudouris teaches that portions of package having printable, magnetizable, hot melt coating ([0032], [0048], [0049]), and that “the substrate may be a polymeric substrate, and the polymeric substrate and the magnetizable composition may be coextruded, again having the magnetizable composition applied at either edge of the substrate. The magnetizable composition is again aligned, magnetized and chilled, and the substrate is then die cut, formed into a package, so as to have opposing magnetic strips at a top opening of the package, and the magnetic strips are joined” [0102]. .
Response to Arguments
Applicant’s arguments, see remarks, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103(a) as being unpatentable over Reuschenbach, in view of Boudouris have been fully considered and are persuasive with regards to the new limitation “the magnetic closure is embedded in the plastic film”..  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of Reuschenbach, Boudouris and Wood. The limitation of embedding magnetic closure in plastic film is taught by Wood. See claim rejection above for details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777